Citation Nr: 1528873	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  12-31 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent prior to June 11, 2014 for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating in excess of 70 percent as of June 11, 2014 for PTSD.


REPRESENTATION

Veteran represented by:	Stephen M. Vaughn, Agent


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1997 to November 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2012 and July 2014 rating decisions by the VA Regional Office (RO).

In February 2014, the Board remanded the issue of entitlement to an increased rating in excess of 30 percent for PTSD for additional development and adjudicative action.  In a July 2014 rating decision, the Decision Review Officer (DRO) increased the rating from 30 percent to 50 percent, effective November 30, 2011 (the date of claim) and assigned a 70 percent rating, effective June 11, 2014.  Since the 50 and 70 percent disability ratings are not the maximum ratings available, the issues on appeal are listed on the title page accordingly and returned for appellate review.  See AB v. Brown, 6 Vet. App. 35 (1993).

In an October 2014 VA Form 21-0958 (Notice of Disagreement), the Veteran's representative asserted disagreement with the effective date for assignment of the 70 percent disability rating for PTSD.  The Board finds this assertion is more properly characterized as disagreement with the staged ratings assigned and will be considered with the claims on appeal.

The issue of total disability based on individual unemployability (TDIU) while often raised as part of an increased rating decision does not appear to be raised by the Veteran in this case as he is currently employed.  Accordingly, the issue of TDIU is not addressed in this decision.

This appeal was processed using the Virtual Benefits Management System (VBMS).  The Virtual VA electronic claims file contains VA treatment records dated from February 2006 to October 2012 and the remaining records are duplicate copies of evidence already associated with VBMS.



FINDINGS OF FACT

1.  From June 6, 2011 to September 11, 2011, the service-connected PTSD more closely approximates manifestations of occupational and social impairment with reduced reliability and productivity without deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.

2.  As of September 12, 2011, the service-connected PTSD more closely approximates manifestations of occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms without total occupational or social impairment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 50 percent, and no higher, for PTSD from June 6, 2011 to September 11, 2011 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.400(o)(2), 3.655, 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for an evaluation of 70 percent for PTSD from September 12, 2011 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.400(o)(2), 3.655, 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2014).

3.  The criteria for an evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.400(o)(2), 3.655, 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, required notice has been provided by a letter in January 2012 prior to the initial decision on the claim in April 2012, as well as October 2012 statement of the case (SOC) and November 2012 and July 2014 supplemental statement of the case (SSOC).  Throughout the entire course of this appeal, the Veteran has not alleged or demonstrated any prejudice with regard to the content or timing of VA's notice or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of this case is warranted. 

The duty to assist the Veteran has also been satisfied in this case.  All identified and available post-service medical records, to include VA treatment records and VA Vet Center records, have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claims.  The Veteran has not identified any other outstanding records that are pertinent to the issues decided herein. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded VA disability benefits questionnaire (DBQ) examinations for PTSD in January 2012 and June 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board finds that the VA examinations are adequate to decide the case because, as shown below, the examiners provided the current extent of the Veteran's PTSD disability picture during the periods on appeal.  Both VA examiners also reviewed the Veteran's claims file and summarized an accurate account of the Veteran's pertinent medical history.  In addition, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's PTSD since he was last examined in 2014.  38 C.F.R. § 3.327(a) (2014).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95. 

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues decided herein has been met.  38 C.F.R. § 3.159(c)(4).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

Pertinent Laws & Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In general, the effective date of an award based on a claim for increase of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2), (o).  However, 38 C.F.R. § 3.400(o)(2) provides that the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within one year from such date, otherwise it will be the date of receipt of claim.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

The General Rating Formula for Mental Disorders provides that the relevant rating criteria for PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411 are as follows.  A 30 percent evaluation is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as (for example only): depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  A 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  A 70 percent evaluation is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or an inability to establish and maintain effective relationships. A maximum 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.

The nomenclature employed in the portion of VA's rating schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Evaluation under 38 C.F.R. § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013)

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b). 

By way of procedural history, on November 30, 2011, the agency of original jurisdiction (AOJ) received a request from the Veteran's representative for a higher disability rating for service-connected PTSD.  At that time, this service-connected PTSD was rated at 30 percent disabling, effective November 1, 2007.  In April 2012, the RO denied a rating in excess of 30 percent for PTSD.  Subsequently in a July 2014 rating decision, the RO increased the rating from 30 percent to 50 percent, effective November 30, 2011 and assigned a 70 percent rating, effective June 11, 2014.

Increased Rating prior to June 11, 2014

A.  June 6, 2011 to September 11, 2011

First, the Board considers whether a disability rating in excess of 50 percent is warranted within one year prior to the November 2011 date of claim on appeal.  The Board finds that the criteria for an evaluation of 50 percent, and no higher, has been met from June 6, 2011 to September 11, 2011.  See 38 C.F.R. §§ 3.400(o)(2), 4.130, Diagnostic Code 9411. 

The evidence reflects the earliest date of psychiatric treatment within one year prior to November 2011 was on June 6, 2011.  A June 6, 2011 VA outpatient treatment record shows the Veteran's complaints of trouble sleeping and concentrating, bad memory, anxiousness, nightmares, and awaking with irritability.  Upon observation, the treating physician documented the Veteran's organized thoughts, depressed affect congruent with mood, slow but normal speech, orientation to time, person, and place, good judgment, fair insight, and denial of homicidal or suicidal thoughts, plan, and ideation.  He was assigned a GAF score of 65.  The GAF score reflects some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning, but the individual is functioning pretty well and has some meaningful interpersonal relationships.  See e.g., Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).  


Results from Vet Center evaluations from June 2011 to September 2011 provide further insight as to the nature of the Veteran's PTSD within one year prior to November 2011.  During two individual sessions in June 2011, the Veteran displayed a well-kept appearance and complained of sleep impairment, nightmares, hypervigilance, and sensation of a burning smell not apparent to those around him.  He reported not having a relationship with his son or son's mother and currently living with his wife and three daughters which causes increased irritability due to being tired.  During two sessions in July 2011, the Veteran noted having an intense nightmare of burning and chaos, increase in depressed mood and irritability, less motivated to go to work, and flashbacks after hearing his neighbors shooting off fireworks.  In August 2011, the Veteran discussed that his upcoming family vacation may trigger his irritability and uncomfortableness with crowds, and was conflicted with sadness and happiness that his daughter will be moving out of the state after their vacation.  On September 1, 2011, the Veteran reported that while on vacation he felt at times anxious and shaky while in crowds or lines at the amusement part, irritability late at night when tired, and he has kept in daily contact with his daughter after she moved.  It was also noted that the Veteran was dressed appropriately and continued to complain of insomnia.

The evidence shows the Veteran's reduced reliability and productivity evidenced by his ongoing complaints of increased irritability, sleep impairment, difficulty focusing and concentrating, fair insight, and less motivation to go to work.  However, his PTSD disability picture did not reflect deficiencies in most areas of his life as he demonstrated a well-kept appearance, good judgment, organized thoughts, slow but normal speech, regular employment, denial of homicidal or suicidal ideation, and no relationship with his son and son's month yet stable relationship with his current wife and daughters.

In light of the pertinent evidence above, the Board finds that the Veteran's disability picture, to include the severity, frequency, and duration of his symptoms, as well as the resulting impairment of social and occupational functioning, is consistent with reduced reliability and productivity without deficiencies in most areas, such as work, family relations, judgment, thinking, and mood to warrant an evaluation of 50 percent, and no higher, from June 6, 2011 to September 11, 2011.  

B.  September 12, 2011 to present 

The Board finds that the criteria for an evaluation of 70 percent have been met from September 12, 2011 to present.  See 38 C.F.R. §§ 3.400(o)(2), 4.130, Diagnostic Code 9411. 

Review of the evidence reflects that on September 12, 2011, the Veteran called the Vet Center reportedly feeling anxious after talking with a coworker about Iraq and was not able to de-escalate his anxiety so left work to be seen at the Center.  Later that month, he attended two individual sessions at which he reported missing two days of work because of fear of a panic attack.  Subsequent Vet Center individual sessions from October 2011 to December 2011 revealed, in pertinent part, the Veteran reported in December 2011 having difficulty communicating with his wife in part because of expressed feelings misunderstood so he shuts down.  He also reported having difficulty expressing his feelings when anger in a situation is heightened.  The Veteran also attended three group sessions at the Vet Center in December 2011 and two in January 2012.  

At an October 2011 VA treatment session, the Veteran described having two episodes of intense anxiety, shaking, tunnel vision, perspiration with some shortness of breath, chest pain, sometimes a headache, and when he calmed down the symptoms decreased.  The treating physician characterized these episodes as panic attacks.  The Veteran complained of sleep impairment, irritability, anxiety, difficulty focusing, checking behaviors at night which interfere with going to bed, avoiding reminders of war, and nightmares three to four times per week.  The Veteran also reported working regularly for the United States Postal Service (USPS) and denied suicidal or homicidal ideation because he has too much to live for especially his wife and children.

Three letters from Vet Center treatment providers summarize the Veteran's psychiatric disability picture during this appeal period.  An October 2012 letter noted the Veteran's increased irritability/anger, difficulty feeling connected to his family, incidents of being unable to de-escalate symptoms at work, and confrontational disagreements with superiors have resulted in multiple disciplinary write ups.  It was also noted that the Veteran reported difficulty at work by missing consecutive days of work because and interfering with his ability to fulfill all required duties which often results in him leaving abruptly to seek a VA mental health provider.  

A July 2013 letter noted the Veteran experiences exacerbation in frequency and intensity of PTSD symptoms evidenced by a PTSD Checklist Military (PCL-M) score of 70.  The PCL-M instructed the Veteran to identify how much (not at all / a little bit / moderately / quite a bit / extremely) he has been bothered by a list of problems and complaints that veterans sometimes have in response to stressful military experiences.  Pertinent to support a finding of a 70 percent disability rating, the Veteran marked "extremely" for suddenly acting or feeling as if a stressful military experience were happening again and feeling as if your future will somehow be cut short.  He also marked "quite a bit" for feeling distant or cut off from other people; feeling emotionally numb or being unable to have loving feelings for those close to you; and feeling irritable or having angry outbursts.  A May 2014 letter further noted the Veteran's increased unprovoked irritability and frequently missing days of work as a result of symptom exacerbation.

On VA examination in January 2012, the examiner noted the following symptoms apply to the Veteran's diagnosis of PTSD: depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, and disturbances of motivation and mood.  He was assigned a GAF score of 55.  The GAF score reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See e.g., Carpenter, 8 Vet. App. at 242-44.

In a January 2012 statement, the Veteran's wife reported, in pertinent part, that the Veteran loses his patience quickly and after playing video games during which he focuses on shooting enemies he forgets what is going on in the real world, bad temper and loses his patience quickly.  In a May 2012 notice of disagreement, Veteran's representative noted, in pertinent part, that the Veteran isolates himself from others and has experiences daily motivational issues that cause him to want to stay in bed, frequent periods of unprovoked anger outbursts that scare his spouse and children.

VA outpatient treatment records dated from March 2012 to August 2013 reveal that in March 2012 the Veteran reported having two episodes of throwing waste at his supervisor and wanting to punch on one occasion due to anger for not having his leave request approved.  He started in May 2012 to getting easily angry for the slightest reason and in September 2012 to not being able to work for a few days because of stress.  In February 2013, the Veteran reported being irritable on a daily basis and struggling to control it at work.  In March 2013, the Veteran expressed not enjoying his family's lifestyle so chooses not to participate and maintaining an emotional distance from others, having arguments at work with a supervisor and coworker, and "losing it" by yelling and cursing upon feeling disrespected.  Treating physicians noted clinical evaluations in March 2013 and April 2013 revealed the Veteran demonstrated fair insight and judgment on five separate sessions.  

In August 2013, the Veteran also reported he yelled out in a meeting, walked out, and later apologized to his supervisor at work.  A PCL-M score of 65 was assigned in March 2013 and GAF scores of 65 and 60 were assigned in October 2012 and March 2013, respectively.  The GAF score of 65 reflects some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning, but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  See e.g., Carpenter, 8 Vet. App. at 242-44.  The GAF score of 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  

Such evidence shows the Veteran's deficiencies in most areas, such as work, family relations, judgment, thinking, and mood evidenced by his emotional distance at home, fair insight and judgment, impaired impulse control at work, and difficulty in adapting to stressful circumstances at work.  Documented findings of such PTSD symptomatology were discussed above.

In light of the pertinent evidence discussed above, the Board finds that the Veteran's disability picture, to include the severity, frequency, and duration of his symptoms, as well as the resulting impairment of social and occupational functioning, is consistent with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood to warrant an evaluation of 70 percent from September 12, 2011 to present.

Rating in excess of 70 percent as of September 12, 2011

As of September 12, 2011, the service-connected PTSD is now rated as 70 percent disabling for emotional distances at home, fair insight and judgment, difficulty in adapting to stressful circumstances, and impaired impulse control.  The only evidence of record as of June 11, 2014 is the June 11, 2014 VA DBQ examination for PTSD which demonstrates findings of spatial disorientation, neglect of personal appearance and hygiene, and a GAF score of 50.  The GAF score of 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See e.g., Carpenter, 8 Vet. App. at 242-44.

The Board finds that the criteria for an evaluation in excess of 70 percent have not been met at any time as of September 12, 2011.  See 38 C.F.R. § 4.130, Diagnostic Code 9411. 

With regard to occupational impairment, the Veteran reported at the June 2014 VA examination to using his vacation and sick time to deal with PTSD symptoms amounting to one to two days per week, struggling to control his anger and irritability at work, receiving multiple disciplinary write ups, and forgetting the tasks he is supposed to complete.  The Veteran also informed the VA examiner that his wife has come to his work twice per week to sit with him and calm him down.

With regard to social impairment, the Board acknowledges the reported deficiencies in family relations discussed above, as well as, the May 2014 letter from a Vet Center treating provider noted the Veteran has declined in his ability to effectively manage existing relationships and establish new social relationships.  At the June 2014 VA examination, the Veteran described his marriage as still strained because of his wife's role as a caretaker.  He believes his daughters are "scared to ask [him] for things because they do not know how [he] feels each day."  The Veteran also reported avoiding his family, still having no relationship with his parents or sister, his friends are members of his PTSD group, and he has difficulty relating to civilians.

The Board further notes that an October 2011 Vet Center evaluation report noted the Veteran had suicidal thoughts on one occasion which brought him into therapy, but none since then and no plan.  Most recently, the Veteran informed the June 2014 VA examiner that he needs significant reminders from his wife to complete activities of daily living, such as brushing his teeth, eating, etc.  The examination report further documented that the Veteran's PCL scores have increased in recent months since his wife's miscarriage and are now approximately in the low 70s.  The Veteran was recently added to the high risk for suicide list after he voiced suicide ideation, plan, and intent to his provider and a safety plan was created, and that the following symptoms apply to the Veteran's diagnosis of PTSD: mild memory loss, suicidal ideation, neglect of personal appearance and hygiene, and impaired judgment.  The examiner opined that the Veteran's reported increased symptoms and greater functional impairment at work since the last examination are likely due to his recent stressors of wife's miscarriage in November 2013, daughter's diagnosis of celiac disease, and recent loss of his uncle in a motorcycle accident.  

Nevertheless, the Board finds that review of the evidentiary record during this appeal period does not reveal the Veteran has demonstrated or closely approximated at any time as of September 12, 2011 a degree of total occupational and/or social impairment due to his PTSD symptomatology.  

The Veteran continues to work full time with USPS as a mechanic since June 2007 despite his noted complaints and coping mechanisms at work discussed above.  At a December 2011 Vet Center individual session, the Veteran reported the relationship with his wife is good and they are communicating effectively.  In the May 2012 notice of disagreement, the Veteran reported that he is attending marriage counseling with his wife and an October 2012 letter from a Vet Center treating provider affirmed the Veteran continues to attend family counseling.  Review of VA treatment records, Vet Center individual session records, and the June 2014 VA examination report further document the Veteran has demonstrated the rate, volume, and content of his speech within normal limits, orientation in all spheres, fair to good insight and judgment, no disorganized thinking, minimal risk for suicide, and denial of auditory and visual hallucinations or delusions and current or previous homicidal ideation.  Most recently, the Veteran informed the June 2014 VA examiner that he is still married, lives with his wife and three children, and attends marital therapy on a monthly basis.  Following the clinical evaluation and review of the claims file, the VA examiner marked that "occupational and social impairment with reduced reliability and productivity" best summarizes the Veteran's level of impairment with regard to PTSD.
In light of the pertinent evidence discussed above, the Board finds that the Veteran's disability picture, to include the severity, frequency, and duration of his symptoms, as well as the resulting impairment of social and occupational functioning, is not more closely productive of total occupational and social impairment due to psychiatric symptomatology at any time as of September 12, 2011.  Specifically, he has not demonstrated the inability to hold and sustain employment nor maintain any type of social relationships.

The Board is aware that the symptoms listed under the next-higher hating of 100 percent is essentially examples of the type and degree of symptoms for that rating, and that the Veteran need not demonstrate those exact symptoms to warrant a higher initial rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Moreover, entitlement to a 100 percent evaluation as of September 12, 2011 requires sufficient symptoms of the requirements, or others of similar severity, frequency, or duration, that cause the specific type of occupational and social impairment.  See Vazquez-Claudio, 713 F.3d at 117-18.  In this case, the Board has considered the next higher rating for the increased rating appeal period but finds that the period on appeal is rated appropriately.

Additional Considerations for PTSD

The Board has considered the Veteran's reported history of symptomatology for his service-connected PTSD, as well as his wife's observations of the Veteran's psychiatric symptomatology.  They are competent to report such symptoms and observations because this requires only personal knowledge as it comes through their senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, they are not competent to identify specific occupational and social impairment levels due to the service-connected psychiatric disability picture according to the appropriate diagnostic code and relevant rating criteria.  In this case, such competent evidence concerning the nature and extent of the Veteran's disability has been provided in the medical evidence of record.  As such, the Board finds these records to be more probative than the Veteran's and his wife's subjective complaints and worsened symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's PTSD is exceptional or unusual as to warrant the assignment of higher ratings on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluations with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Indeed, the Veteran's symptoms and VA examiners' findings of panic attacks, sleep impairment, memory loss, impaired judgment, suicidal ideation, neglect of personal appearance and hygiene, disturbances of motivation and mood, emotional distances at home, fair insight and judgment, difficulty in adapting to stressful circumstances, and impaired impulse control are contemplated in the rating criteria.  Again, the rating criteria contemplate the overall effect of all of his symptomatology on his occupational and social functioning.  See also Mauerhan, 16 Vet. App. at 442; Vazquez-Claudio, 713 F.3d at 112.  There are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluation for this disability is inadequate.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.  Specifically, the first element of Thun has not been met, and thus, the required elements for extraschedular referral have not been satisfied.  See Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) (clarifying that although the Court in Thun identified three "steps," they are, in fact, necessary "elements" of an extraschedular rating).

The Board has considered the possibility of staged ratings and finds that the preponderance of the evidence is in favor of a 50 percent rating from June 6, 2011 to September 11, 2011 and a 70 percent rating from September 12, 2011 to June 10, 2014 and continues thereafter.  Nonetheless, referral for extraschedular consideration has not been warranted for any period on appeal for the service-connected PTSD.  Accordingly, additional staged ratings are inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

As such, the Board finds that the preponderance of the evidence is against the Veteran's appeal for an increased rating in excess of 50 percent from June 6, 2011 to September 11, 2011 and in excess of 70 percent as of September 12, 2011 for PTSD.  Consequently, the benefit-of-the-doubt rule does not apply, and the appeal must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An evaluation of 50 percent, and no higher, for PTSD from June 6, 2011 to September 11, 2011 is granted, subject to the criteria applicable to the payment of monetary benefits.

An evaluation of 70 percent for PTSD from September 12, 2011 to present is granted, subject to the criteria applicable to the payment of monetary benefits.

An evaluation in excess of 70 percent for PTSD is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


